NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WENCESLAO CHALE MOO, AKA Chale                  No.    14-71906
Wenceslac,
                                                Agency No. A92-403-968
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 18, 2018**
                               San Francisco, California

Before: N.R. SMITH and FRIEDLAND, Circuit Judges, and LYNN,*** Chief
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes that this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Barbara M. G. Lynn, Chief United States District
Judge for the Northern District of Texas, sitting by designation.
      The Board of Immigration Appeals (BIA) denied Petitioner Wenceslao

Chale Moo’s motion to reconsider. Petitioner seeks review of the denial, in which

the BIA found that Petitioner was ineligible for a discretionary waiver of

deportation under the former Immigration and Nationality Act § 212(c). We

review BIA decisions on motions to reconsider for abuse of discretion and reverse

only if the BIA acted arbitrarily, irrationally, or contrary to law. Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We have jurisdiction pursuant to 8

U.S.C. § 1252.

      We deny the petition because the BIA did not err in finding that Petitioner is

ineligible for § 212(c) relief. An alien who is convicted of an aggravated felony

after April 24, 1996, and whose deportation proceedings begin after this date, is

ineligible for § 212(c) relief. See Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. No. 104-132, § 440(d), 110 Stat. 1214, 1277 (1996). On February 5,

1997, Petitioner entered a plea of no contest to a charge of assault with a deadly

weapon causing great bodily injury, which is an aggravated felony. See United

States v. Calvillo-Palacios, 860 F.3d 1285, 1292 (9th Cir. 2017). His deportation

proceedings commenced in March 1998. Accordingly, the BIA did not act

arbitrarily, irrationally, or contrary to law. See also Alvarez-Barajas v. Gonzales,

418 F.3d 1050, 1054 (9th Cir. 2005).

      PETITION DENIED.


                                          2